Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment under AFCP 2.0 filed March 2, 2022 has been entered.  Because of the Applicant’s amendment, the original objections to the abstract and drawings, as mentioned in the Office action filed January 20, 2022, are hereby withdrawn.
Allowable Subject Matter
Claims 1, 2, and 4-12 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding containers with end closures in which the end closure comes in contact with the container liner in order to seal the container.  However, the prior art does not expressly disclose that the product facing closure side comprises a laminated film, wherein the consumer facing closure side is: 1) an aluminum end stock, or 2) an aluminum end stock coated with a conversion layer comprising titanium, zirconium, compounds of trivalent chromium (Cr(III)) and phosphates, and combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Page 9 Line 21 to Page 10 Line 13, filed March 2, 2022, with respect to the §103 rejection of claim 1 as unpatentable over Buchner et al. (4,533,063) in view of Tanaka et al. (GB 2242159), have been fully considered and are persuasive.  The §103 rejection of claim 1 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on October 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 13-20, directed to the method of manufacturing a closure and container assembly, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Re Amended Claim 13, the prior art discloses most of the claimed invention regarding containers with end closures in which the end closure comes in contact with the container liner in order to seal the container.  However, the prior art does not expressly disclose that the product facing closure side comprises a laminated film, wherein the consumer facing closure side is: 1) an aluminum end stock, or 2) an aluminum end stock coated with a conversion layer comprising titanium, zirconium, compounds of trivalent chromium (Cr(III)) and phosphates, and combinations thereof.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asmus et al. (3,362,574).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736